Citation Nr: 0123893	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-13 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, rated as 10 percent disabling prior to July 
21, 1997.

2.  Entitlement to an increased disability rating for a left 
knee disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  August 1986 to 
October 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1996 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which awarded an 
increased disability rating for the veteran's service 
connected left knee disorder, effective June 13, 1996.  The 
veteran perfected a timely appeal of this decision.  

By means of a September 1998 rating action a 20 percent 
disability rating was assigned for the veteran's left knee 
disability, effective July 21, 1997.  The Board notes that, 
although his evaluation was increased during the veteran's 
appeal, the rating remains less than the maximum benefit 
available, and thus, does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 1999, the Board remanded the claim for an 
increased disability rating for a left knee disability for 
additional development of the evidence.  In May 2000, the 
veteran was afforded a hearing before the undersigned Member 
of the Board sitting at the RO.

The issues presented herein were previously the subject of an 
August 3, 2000, Board decision.  Pursuant to a February 2001 
Joint Motion for Remand and to Stay Further Proceedings, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a February 21, 2001, Order vacating the prior Board 
decision and remanding the case to the Board for 
readjudication.  

The issue of entitlement to an increased disability rating 
for a left knee disability, presently evaluated as 20 percent 
disabling, is the subject of the REMAND below.

 
FINDINGS OF FACT

1. All evidence necessary for the equitable disposition of 
the veteran's claim for an increased rating for a left knee 
disability has been developed.

2. Prior to July 21, 1997, a left knee disability was 
manifested primarily by swelling, a history of slight 
instability, and x-ray evidence of arthritis with full motion 
of the knee, but pain on motion demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for left knee instability, prior to July 21, 1997, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Code 
5257 (2000).

2.  Prior to July 21, 1997, a separate 10 percent rating is 
warranted for arthritis of the left knee with painful motion.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
   
At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating prior to July 21, 1997.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient treatment 
and VA examination prior to July 21, 1997 have been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
his claim, VA's duty to assist the claimant in this regard is 
satisfied.  See 38 U.S.C. § 5103A.  

The veteran has been afforded VA examination in conjunction 
with his claim addressing the severity of his service 
connected left knee disability.  Accordingly, those aspects 
of the "duty to assist" are satisfied.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as 
statements of the case and supplemental statements of the 
case that have been issued during the appellate process.  See 
38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  
Additionally, the veteran has alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Service connection was established a left knee disability, 
characterized as residuals of a medial meniscectomy, left, in 
a rating decision dated April 1991, when the RO found that 
the veteran sustained an injury during service.  As noted 
previously, the evaluation was subsequently raised from the 
original 10 percent to a 20 percent evaluation.

A July 1996 letter from the veteran's private physician, 
J.C., M.D. and shows that the veteran suffered an ACL 
(anterior cruciate ligament) tear and a medial meniscus tear, 
subsequently undergoing two arthroscopies where 
meniscectomies were performed.  The doctor stated that:  
"They never reconstructed his anterior cruciate ligament.  
He's continued to have problems with instability and has 
developed some arthritis in his medial femoral condyle from 
this."  Further, the doctor noted that the veteran 
subsequently underwent an ACL reconstruction for his 
instability in June 1996, although there was nothing that 
could "be done about his arthritis," and concluded that the 
veteran was at an increased likelihood of having progression 
of his arthritis due to the removal of his medial meniscus.

The results of a December 1996 VA examination show that the 
veteran was unable to perform a squatting maneuver, that his 
gait was such that he limped towards the left side, and that 
tenderness was present.  The examiner also noted swelling, 
that no subluxation was detected, although there was some 
instability of the left knee.  The examiner also found that 
the flexion of the left knee was to 90 degrees with pain.

The results of a VA examination, dated July 19, 1997, but 
transcribed on July 21, 1997, show that the veteran's knees 
were normal in appearance and that no effusion or swelling 
were present.  A well-healed surgical scar was described.  
There was tenderness to palpation of the left knee, and the 
examiner found that full range of motion was shown.  No 
crepitance was found.  There was no swelling or instability, 
no nonunion, loose motion, or malunion.  The knees were 
stable bilaterally with a negative drawer sign.  There was 
evidence of range of motion of the left and right knee joint 
at zero to 90 degrees, with no evidence of pain.  The 
examiner noted that full range of motion was present.  The 
diagnoses were posttraumatic arthritis of the left knee, and 
arthritis right knee, which is proximately due to the left 
knee arthritis.

The veteran testified at his personal hearing, in essence, 
that his knee was painful when he walked on it and that he 
had mild discomfort at other times, that his knee would lock, 
swell, and that he used a brace to keep his knee from 'giving 
out.'

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2000).  The veteran's residuals of a medial meniscectomy, 
left, with ACL reconstruction (hereinafter referred to as 
"left knee disability") is currently rated Diagnostic Code 
5257.  Under these criteria, a 10 percent disability rating 
contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is appropriate 
with moderate recurrent subluxation or lateral instability.  
A 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability.  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Additionally, 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.  

Additionally, in a July 1997 opinion, the VA General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain a separate rating for arthritis.  
However, if the veteran did not at least meet the criteria 
for a zero percent rating under either of these codes, there 
was no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Absent x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should be 
compensated for all the manifestations of a disability to the 
extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.

In ascertaining the severity of the veteran's service 
connected left knee disorder, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Prior to July 21, 1997, the evidence does not show that the 
veteran had moderate recurrent subluxation or lateral 
instability as contemplated by a 20 percent disability rating 
under Diagnostic Code 5257.  In July 1996, the veteran was 
noted to have undergone ACL reconstruction for instability in 
June 1996.  Despite a finding of "some instability," a 
December 1996 VA examination report indicates that no 
subluxation of the left knee was observed.  However, 
subsequent examination is negative for any left knee 
instability.  Despite subjective complaints of left knee 
pain, popping, and swelling, the report of a July 19, 1997 VA 
examination indicates there was no swelling or instability of 
the left knee.  The examination report shows that the 
veteran's knees were normal in appearance with no effusion or 
swelling present.  The knees were stable bilaterally with a 
negative drawer sign.  Based on the evidence above, the Board 
finds that although there is some objective evidence of 
lateral instability in his left knee prior to July 21, 1997, 
the severity of this disability is appropriately described as 
slight lateral instability.  In fact, at the time of his July 
1997 examination, no instability or subluxation was noted.  
As the evidence does not show recurrent subluxation or 
lateral instability of moderate severity, an increased 
disability rating under Diagnostic Code 5257 is not 
appropriate.  

VA examinations in December 1996 and July 1997 show that the 
veteran had range of motion of his left knee from 0 to 90 
degrees.  Accordingly, an increased disability rating based 
on limitation of motion under Diagnostic Codes 5260 or 5261 
is not warranted.  Similarly, as the evidence does not show, 
nor does the veteran contend, that ankylosis of the left knee 
was present prior to July 21, 1997, an increased rating under 
Diagnostic Code 5256 is not warranted.  

Likewise, the evidence prior to July 21, 1997, does not show 
that the veteran's left knee disability was manifested by 
dislocated semilunar cartilage, nonunion, loose motion, or 
malunion.  Accordingly, increased rating under Diagnostic 
Code 5258 and 5262 are not appropriate.  

Based on the discussion above, the Board finds that an 
increased disability rating for the veteran's left knee 
instability, rated as 10 percent disabling prior to July 21, 
1997, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Codes 5256 to 5263 (2000).

However, as indicated above, VA General Counsel has held that 
arthritis of the knee may be rated separated from 
instability.  Arthritis due to trauma and substantiated by x-
ray findings is evaluated as degenerative arthritis based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved (here the knee).  When 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, including Note 1.

In the present case, while the veteran had full range of 
motion of his left knee prior to July 21, 1997, he had 
significant complaints of left knee pain.  Private outpatient 
treatment records dated in 1996 are significant for 
complaints of knee pain.  An October 1996 record indicates 
that his left knee was "still painful to him but he's got 
his motion back."  Similarly, the December 1996, VAE report 
noted complaints of pain and swelling.  The examiner noted 
objective findings of swelling of both knees.  In addition to 
painful motion, x-ray evidence prior to July 21, 1997, 
confirms arthritis in the left knee.   While the criteria for 
a compensable rating are not met under either Code 5260 or 
Code 5261, Diagnostic Code 5003 provides for a 10 percent 
rating when there is x-ray evidence of arthritis and 
limitation of motion which is noncompensable under the 
appropriate diagnostic codes.  Here, degenerative changes in 
the veteran's left knee have been confirmed by x-ray exam.  
Additionally, clinical data show that there is painful 
motion, albeit noncompensable, of the left knee.  
Accordingly, a separate 10 percent rating for arthritis of 
the left knee with limitation of motion is warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the veteran was found to 
have some functional impairment prior to July 21, 1997, based 
on the discussion above, the Board finds that the functional 
impairment resulting from the veteran's left knee disorder, 
prior to July 21, 1997, is sufficiently compensated by the 20 
percent combined rating now to be assigned (10 percent for 
instability and 10 percent for arthritis with painful 
motion).  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. § 
3.321(b)(1) (2000) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.


ORDER

A combined 20 percent rating for left knee disability, prior 
to July 21, 1997, is granted, subject to the regulations 
governing payment of monetary awards.  


REMAND

With respect to the veteran claim for an increased disability 
rating for his left knee disability, currently evaluated as 
20 percent disabling, as noted above, there has been a 
significant change in the law during the pendency of this 
appeal brought on by the VCAA and VA implementing 
regulations.  Because of the changes in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C. § 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c).  At his 
May 2000 hearing before the undersigned Board Member, the 
veteran testified that a "scope" was recommended and that 
he was "scheduled for an MRI on Friday of this week" at the 
VA Medical Center in Atlanta.  However, the results of this 
MRI are not presently associated with the claims folder.  The 
procurement of such pertinent VA medical reports is required. 
66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(2)).  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id. 

In addition, the Board is of the opinion that a new VA 
examination is warranted under the provisions of the VCAA and 
pertinent regulations.  Under VA regulations, in a claim for 
disability compensation, VA will provide a medical 
examination or opinion when such is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  

In the present case, while the veteran underwent a VA 
examination in June 1998 in conjunction with his present 
claim, the Board is of the opinion that a new examination is 
necessary to determine the present severity of his service 
connected left knee disability.  In particular, the Board 
notes that the June 1998 examination report shows that the 
examiner did not have the veteran's medical records available 
for review.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time that has transpired 
since his last examination and the lack of consideration of 
the veteran's prior medical records, new examination is 
required to adequately rate the veteran's presently left knee 
disorder.  

In issuing this remand, the Board notes, as mentioned above, 
that the VA General Counsel has concluded that a claimant who 
had arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-
97, July 1, 1997.  See also, VAOPGCPREC 09-98, August 14, 
1998.  Accordingly, any readjudication of this claim, either 
by the RO or the Board, should include consideration of these 
precedential decisions.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all health care providers 
that have treated the veteran for his 
left knee disability since April 2000.  
After securing the necessary release[s], 
the RO should obtain these records.  The 
RO should document its efforts to obtain 
the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000. 

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
appropriate VA physician to determine the 
current severity of his service-connected 
left knee disability.  The claims folder, 
along with all additional evidence 
obtained pursuant to the requests above, 
must be available to the examiner for 
review in conjunction with the 
examination.  Prior to the scheduling of 
the examination, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  All 
communications with the veteran must be 
documented.
Any indicated tests or studies should be 
accomplished.  The examination and 
accompanying examination report should 
include the following:  

a.  Complete active and passive 
range of motion studies (with normal 
ranges reported) for the left knee.  
Any further restriction due to pain 
should also be reported, if 
possible, in terms of additional 
loss of motion.  

b.  A determination as to whether 
the veteran has lateral instability 
or subluxation of the left knee, 
and, if so, the examiner should 
characterize it as slight, moderate, 
or severe.  

c.  A determination as to whether 
the veteran's left knee exhibits 
weakened movement, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc.  The examiner should 
equate these problems to additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  
If these determinations cannot be 
made, or cannot be expressed in 
terms of the degree of additional 
loss of range of motion, the 
examiner should so indicate. 

d.  Specify the extent, if any, to 
which pain, evidenced by the 
physical behavior of the veteran 
results in functional loss and 
whether there is adequate pathology 
to support the level of each of the 
veteran's subjective complaints.  

e.  A determination as to whether 
the veteran's left knee disability, 
or treatment thereof, has resulted 
in superficial scarring that is 
tender or painful on objective 
examination or that is poorly 
nourished with repeated ulceration.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s). 

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and VA implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied.  

4.  Following completion of the 
foregoing, the RO should review the 
evidence, specifically considering 
General Counsel opinions VAOPGCPREC 23-97 
and 9-98 regarding multiple ratings.  
Then, the RO should readjudicate the 
issue on appeal.  If the veteran's claim 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them the opportunity 
to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is hereby informed that if he has additional 
pertinent evidence, he should submit that evidence to the RO.  

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655 (a) and (b).  (When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

